Case: 17-41048      Document: 00514623752         Page: 1    Date Filed: 08/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-41048                    United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 30, 2018
ALLEGIANCE BANK TEXAS,
                                                                        Lyle W. Cayce
              Plaintiff - Appellee                                           Clerk


v.

MARK CALDWELL, as guarantor, in personam; ASHLEY RYANN
CALDWELL, as guarantor, in personam,

              Defendants - Appellants

v.

BRISTOL 2000 MANAGEMENT, INCORPORATED; SHANNON HOLLAR,

              Interested Parties - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 3:17-CV-00002


Before JOLLY, ELROD, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.